Citation Nr: 0907485	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-32 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to July 
1959.  He died in April 2003, and the appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision by the RO that, in 
pertinent part, revised the effective date assigned in 
January 1996 for an award of TDIU from September 28, 1995 to 
August 1, 1995, based on clear and unmistakable error (CUE); 
granted accrued benefits on that basis; denied service 
connection for the cause of the Veteran's death; and denied 
DIC under the provisions of 38 U.S.C. § 1318.

This case was previously before the Board in March 2008.  The 
Board denied an effective date prior to August 1, 1995 for 
the award of a total disability rating based on individual 
unemployability due to service-connected disability (TDIU), 
for purposes of accrued benefits.  The remaining issues on 
appeal were remanded for additional development.


FINDINGS OF FACT

1.  The Veteran died on April [redacted], 2003; the immediate cause 
of his death was liver failure, due to or as a consequence of 
liver cancer.

2.  At the time of the Veteran's death, service connection 
was in effect for degenerative joint disease of the 
lumbosacral spine, evaluated as 60 percent disabling, and a 
total left hip arthroplasty, evaluated as 30 percent 
disabling.

3.  None of the competent and probative evidence of record 
suggests that the Veteran's fatal disease process is in any 
way related to his period of military service, to the one-
year period following his discharge from service, or to one 
or both of his service-connected disabilities.

4.  The Veteran was in receipt of a total (100 percent) 
disability rating under the provisions of 38 C.F.R. §§ 4.30 
and 4.71a (Diagnostic Code 5054) from February 13, 1994 to 
May 1, 1995 and from May 16, 1995 to August 1, 1995.

5.  In January 1996, the RO awarded the Veteran TDIU, 
effective from September 28, 1995; the RO notified the 
Veteran of its decision, and of his appellate rights, but he 
did not initiate an appeal within one year.

6.  In July 2004, the RO revised the effective date 
previously assigned for the Veteran's award of TDIU to August 
1, 1995, based on a finding of CUE in the January 1996 
decision.

7.  The Veteran was not a former prisoner of war (POW).

8.  No additional, previously unconsidered service department 
records have been obtained or received that would provide a 
basis for reopening a previously decided claim.

9.  The evidence actually and constructively of record at the 
time of the RO's January 1996 decision does not clearly and 
unmistakably establish that the Veteran was entitled to TDIU 
as of April 22, 1993, or that he was otherwise entitled to 
receive a total disability rating for a continuous period of 
at least 10 years immediately preceding his death.


CONCLUSIONS OF LAW

1.  The Veteran's death cannot be attributed to service.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1310, 5103, 5103A (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 
(2008).

2.  The criteria for an award of DIC under the provisions of 
38 U.S.C. § 1318 have not been met.  38 U.S.C.A. §§ 1311, 
1318, 5103, 5103A, 5109A, 5110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.22, 3.105, 3.155, 3.157, 3.159, 3.400, 4.16 
(2008); 38 C.F.R. § §§ 20.200, 20.201, 20.302, 20.1103 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to establish service connection for the 
cause of the Veteran's death.  Alternatively, she seeks DIC 
under the provisions of 38 U.S.C. § 1318.  She maintains, in 
essence, that an effective date as early as February 14, 1993 
can be established for the Veteran's award of TDIU.  She has 
also advanced argument with respect to "hypothetical 
entitlement" under § 1318 (see, e.g., Green v. Brown, 
10 Vet. App. 111 (1997)), and argument to the effect that 
38 U.S.C.A. § 1311(a)(2) provides a separate basis for an 
initial grant of DIC, independent of 38 U.S.C.A. §§ 1310 and 
1318.



I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in her possession).  In the context of a claim for 
service connection for the cause of the veteran's death, the 
notice must generally include, among other things: (1) a 
statement of the conditions, if any, for which the veteran 
was service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate the claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate the claim based on a 
condition not yet service connected.  See Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (2007).  Ordinarily, notice with 
respect to each of these elements must be provided to the 
claimant prior to the initial unfavorable decision by the 
agency of original jurisdiction.

In the present case, the Board finds that VA has satisfied 
its duty to notify by way of VCAA notice letters sent to the 
appellant in June 2003 and May and August 2008.  Those 
letters informed the appellant that, in order to substantiate 
her claims, VA needed to obtain or receive, among other 
things, "medical evidence showing that the veteran's service 
connected conditions caused or contributed to [his] death," 
"medical evidence that [would] show a reasonable probability 
that the condition that contributed to the veteran['s] death 
was caused by injury or disease that began during service," 
and/or evidence showing that the Veteran "was receiving, or 
was entitled to receive, VA compensation for service-
connected disability that was rated totally disabling . . . 
for at least 10 years immediately before death . . . ."  She 
was notified of her and VA's respective duties for obtaining 
the necessary information and evidence, and she was notified 
that, at the time of death, the Veteran was service connected 
for degenerative joint disease of the lumbosacral spine and 
total left hip arthroplasty.  Although the totality of the 
required notice was not provided until after the appellant's 
claims were initially adjudicated, the claims were 
subsequently re-adjudicated in a September 2008 supplemental 
statement of the case, thereby correcting any defect in the 
timing of the notice.  See, e.g., Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The aforementioned letters did not contain any specific 
notice with respect to how an effective date would be 
assigned if DIC was granted.  See, e.g., Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board notes, 
however, that questions with respect to the effective date to 
be assigned for an award of DIC are not currently before the 
Board.  Indeed, as set forth below, the Board has determined 
that the appellant's claims must be denied.  Consequently, no 
effective date(s) will be assigned as a matter of law.  The 
purposes of the VCAA notice requirements have been satisfied, 
as they pertain to the matters presently developed for 
appeal.  No further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody.  In 
the context of a claim for service connection for the cause 
of a veteran's death, the duty also contemplates that VA will 
obtain a medical opinion as to the relationship between the 
veteran's death and service unless "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The Veteran's death certificate has been 
procured, as have post-service private and VA medical records 
and reports from the Social Security Administration.  The 
Board acknowledges that VA has not been able to obtain the 
Veteran's service treatment records, and that no VA medical 
opinion has been procured with respect to the relationship 
between the Veteran's death and service.  However, the 
National Personnel Records Center (NPRC) has indicated that 
it does not have any of the Veteran's service treatment 
records, and that they may have been destroyed in a fire at 
NPRC in 1973.  Further, as discussed below, there is no 
suggestion by competent evidence that the Veteran's death 
from liver failure due to, or as consequence of, liver cancer 
is in any way related to his period of military service, to 
the one-year period following his discharge from service, or 
to one or more of his service-connected disabilities.  Under 
the circumstances, it is the Board's conclusion that further 
efforts to obtain his service treatment records would be 
futile, see 38 C.F.R. § 3.159(c)(2), and that a medical 
opinion is not required.  Accordingly, and because the 
appellant has not identified and/or provided completed 
releases for any additional evidence that exists and can be 
procured, no further development action is necessary.

II.  The Merits of the Appellant's Appeal

A.  Entitlement to Service Connection
for the Cause of the Veteran's Death

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2008).  Generally, in order to prove 
service connection, there must be (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus, or link, between the current disability and the 
in-service disease or injury.  See, e.g., Pond v. West, 12 
Vet. App. 341, 346 (1999).  However, if a malignant tumor 
becomes manifest to a degree of 10 percent or more during the 
one-year period following a veteran's separation from active 
service, the condition may be presumed to have been incurred 
in service, notwithstanding that there is no in-service 
record of the disorder.  38 U.S.C.A. § 1112 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.312(a) (2008).  A service-
connected disability is considered the "principal" 
(primary) cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b).  A "contributory" cause 
of death is inherently one not related to the principal 
cause.  Id. § 3.312(c).  A contributory cause must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death", or "aided or lent assistance to the production of 
death."  Id.

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
the Veteran's death.  The Veteran's death certificate shows 
that he died in April 2003 and that the immediate cause of 
his death was liver failure, due to or as a consequence of 
liver cancer.  At the time of his death, service connection 
was in effect for two disabilities; namely, degenerative 
joint disease of the lumbosacral spine (evaluated as 60 
percent disabling) and a total left hip arthroplasty 
(evaluated as 30 percent disabling).  None of the competent 
and probative evidence suggests that the Veteran's death is 
in any way related to either of these disabilities.  See, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(a lay person is not competent to offer opinions that require 
medical knowledge).  Nor does the competent and probative 
evidence suggest that the Veteran's fatal disease process is 
related to his period of military service or to the one-year 
period following his discharge from service.  Because the 
record contains nothing in the way of competent evidence to 
link the fatal disease process to the Veteran's period of 
military service, the appellant's claim must be denied.
 
B.  Entitlement to DIC under the Provisions of 38 U.S.C. 
§ 1318

Under 38 U.S.C.A. § 1318 (West 2002), VA will pay DIC to the 
surviving spouse of a veteran if the veteran's death was not 
the result of his own willful misconduct and if at the time 
of death the veteran was receiving, or entitled to receive, 
compensation for service-connected disability that was:

(1)  rated by VA as totally disabling for a 
continuous period of at least 10 years immediately 
preceding death;

(2)  rated by VA as totally disabling continuously 
since the veteran's release from active duty and 
for at least five years immediately preceding 
death; or

(3)  rated by VA as totally disabling for a 
continuous period of not less than one year 
immediately preceding death, if the veteran was a 
former prisoner of war (POW) who died after 
September 30, 1999.

See 38 C.F.R. § 3.22(a) (2008).

For purposes of 38 U.S.C.A. § 1318, "entitled to receive" 
means that the veteran filed a claim for disability 
compensation during his lifetime and one of the following 
circumstances is satisfied:

(1)  the veteran would have received total 
disability compensation at the time of death for a 
service-connected disability rated totally 
disabling for the period specified but for CUE 
committed by VA in a decision on a claim filed 
during the veteran's lifetime; or

(2)  additional evidence submitted to VA before or 
after the veteran's death, consisting solely of 
service department records that existed at the 
time of a prior VA decision but were not 
previously considered by VA, provides a basis for 
reopening a claim finally decided during the 
veteran's lifetime and for awarding a total 
service-connected disability rating retroactively 
in accordance with 38 C.F.R. §§ 3.156(c) and 
3.400(q)(2) for the relevant period specified; or

(3)  at the time of death, the veteran had a 
service-connected disability that was continuously 
rated totally disabling by VA for the period 
specified, but was not receiving compensation 
because:

(a)  VA was paying the compensation to 
the veteran's dependents;

(b)  VA was withholding the compensation 
under authority of 38 U.S.C. § 5314 to 
offset an indebtedness of the veteran;

(c)  the veteran had not waived retired 
or retirement pay in order to receive 
compensation;

(d)  VA was withholding payments under 
the provisions of 10 U.S.C. 
§ 1174(h)(2);

(e)  VA was withholding payments because 
the veteran's whereabouts were unknown, 
but the veteran was otherwise entitled 
to continued payments based on a total 
service-connected disability rating; or 

(f)  VA was withholding payments under 
38 U.S.C. § 5308 but determines that 
benefits were payable under 38 U.S.C. 
§ 5309.

38 C.F.R. § 3.22(b) (2008).

Awards of TDIU are governed by 38 C.F.R. § 4.16.  Under that 
regulation, total disability ratings for compensation can be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.

The general rule with respect to the effective date of an 
award of increased compensation (including TDIU) is that the 
effective date of such an award "shall not be earlier than 
the date of receipt of application therefor."  38 U.S.C.A. 
§ 5110(a) (West 2002).  See 38 C.F.R. § 3.400(o)(1) (2008) 
(to the same effect).  An exception to this rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the one-year 
period preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award "shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2).  See 38 C.F.R. 
§ 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  In 
all other cases, the effective date will be the "date of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(o)(1).  See VAOPGCPREC 12-98 
(Sept. 23, 1998).

Once a formal claim for compensation has been allowed, 
receipt of a report relating to the examination or treatment 
of a disability for which service connection has previously 
been established will be accepted as an informal claim for 
increased benefits.  See 38 C.F.R. §§ 3.155, 3.157 (2008).  
If the report is generated by VA, the date of the examination 
or treatment will be accepted as the date of receipt of the 
informal claim.  See 38 C.F.R. § 3.157(b)(1) (2008).  If the 
report is privately generated, the date of receipt of the 
report will be accepted as the date of receipt of the 
informal claim.  Id.

Here, the record shows that the Veteran underwent a left hip 
replacement on February 14, 1994, and that he had back 
surgery on May 17, 1995.  By way of rating decisions entered 
in May 1994 and August 1995, he was awarded a total 
(100 percent) disability rating under the provisions of 
38 C.F.R. §§ 4.30 (convalescent ratings) and 4.71a, 
Diagnostic Code 5054 (hip replacement) from February 13, 1994 
to May 1, 1995 (for his hip) and from May 16 to August 1, 
1995 (for his back).

On September 28, 1995, the Veteran filed an informal claim 
for TDIU.  In January 1996, the RO awarded TDIU, effective 
from September 28, 1995.  The RO notified the Veteran of its 
decision, and of his appellate rights, but he did not 
initiate an appeal within one year.  As a result, the January 
1996 decision became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (1995).  In July 
2004, the RO revised the effective date previously assigned 
for the Veteran's award of TDIU to August 1, 1995, based on a 
finding of CUE in the January 1996 decision.

Taking into account the RO's July 2004 revisions, and the 
prior total ratings in effect under 38 C.F.R. §§ 4.30 and 
4.71a (Diagnostic Code 5054), it is clear that the Veteran's 
total disability rating was in effect for a continuous period 
of less than 10 years prior to his death in April 2003.  The 
record does not show, and the appellant does not allege, that 
the Veteran was continuously rated as totally disabled since 
his release from active duty in 1959, or that he was a former 
POW.  Nor has the appellant identified or submitted 
additional, previously unconsidered service department 
records that would provide a basis for reopening a previously 
decided claim.  The theory of "hypothetical entitlement," 
advanced by the appellant when she initially filed her claim 
in June 2003, is barred by the current version of 38 C.F.R. 
§ 3.22, see, e.g., Rodriguez v. Peake, 511 F.3d 1147 (Fed. 
Cir. 2008), and the Court has explicitly rejected the 
theory-advanced more recently by the appellant's 
representative-that 38 U.S.C.A. § 1311(a)(2) provides a 
separate basis for an initial grant of DIC, independent of 
38 U.S.C.A. §§ 1310 and 1318.  See Barela v. Peake, 22 Vet. 
App. 155 (2008).  The only way the appellant can prevail on 
her claim is to demonstrate the Veteran was entitled to TDIU 
as of April 22, 1993-or that he was otherwise entitled to 
receive a total disability rating for a continuous period of 
at least 10 years immediately preceding his death-based on 
CUE.

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  See, 
e.g., Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), 
cert. denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  To establish CUE, a claimant must 
show either that the correct facts, as they were known at the 
time, were not before the adjudicator, or that the statutory 
or regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).

In the present case, the Board finds that the evidence 
actually and constructively of record at the time of the RO's 
January 1996 decision does not clearly and unmistakably 
establish that the Veteran was entitled to TDIU as of April 
22, 1993, or that he was otherwise entitled to receive a 
total disability rating for a continuous period of at least 
10 years immediately preceding his death.  See, e.g., Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged 
with constructive notice of medical evidence in its 
possession).  To be sure, the evidence of record in January 
1996 included reports indicating that the Veteran's service-
connected disabilities were interfering with his work in 
1993.  A clinical record from a Dr. Beller, dated in November 
1993 indicated, for example, that the Veteran had to sit down 
frequently at work secondary to hip and groin pain.  VA 
clinical records from 1993 similarly indicated that he was 
experiencing increased pain in his left hip (July 1993); that 
he had pain in the hip at night and with activity (September 
1993); that he was having trouble walking secondary to hip 
pain (October 1993); and that his left hip was painful with 
all range of motion and weight bearing, and that he was 
unable to perform ADL (activities of daily living) and to 
work fully (December 1993).

However, the record at the time of the 1996 adjudication also 
contained the Veteran's formal application for TDIU, dated in 
December 1995, wherein he indicated that he had been able to 
maintain full-time (40 hours per week) employment at a hotel 
until February 1994.  Even assuming that one or more of the 
1993 clinical records could be accepted as an informal claim 
for TDIU under 38 C.F.R. § 3.157, and with liberal 
application of the provisions of 38 C.F.R. § 3.400(o)(2), the 
Board cannot conclude that the record before the RO in 1996 
clearly and unmistakably (i.e., undebatably) established that 
he was entitled to TDIU at least as early as April 22, 1993.  
The Veteran's own statements are to the contrary.  See, e.g., 
Eddy v. Brown, 9 Vet. App. 52 (1996) (disagreement with the 
manner in which VA weighed or evaluated the facts in a 
particular case is not CUE).  Accordingly, and because the 
appellant has not advanced any specific arguments to 
otherwise demonstrate that the Veteran was manifestly 
entitled to receive a total disability rating on or before 
April 22, 1993, her claim for DIC under 38 U.S.C.A. § 1318 
must be denied.

	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


